Citation Nr: 0708668	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  04-24 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.

2.  Entitlement to a compensable evaluation for service-
connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel



INTRODUCTION

The veteran had active service from August 1969 to September 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.

The record reflects that the veteran failed to appear, 
without explanation, for a local hearing scheduled in March 
2006 before a Decision Review Officer (DRO).  He has not 
requested that the hearing be rescheduled.  Accordingly, the 
Board will proceed as if the veteran's hearing request has 
been withdrawn. 

A letter dated in February 2007 (with attachments from the 
Board advising the veteran that the records in his appeal had 
arrived at the Board and advising him of other general 
information) was returned to the Board as "not deliverable 
as addressed, unable to forward."  The Board observes that 
the letter and attachments were properly mailed to the 
veteran's last known address.  Neither the veteran nor his 
representative has reported a new address.  No further action 
is warranted on this matter.  See Hyson v. Brown, 5 Vet. App. 
262, 265 (1993) (providing that the burden is on the veteran 
to keep VA apprised of his or her whereabouts, and if he or 
she does not do so, there is no burden on the part of VA to 
"turn up heaven and earth" to find the veteran).


FINDINGS OF FACT

1.  The veteran's service-connected PTSD has been productive 
of occupational and social impairment that more nearly 
approximates reduced reliability and productivity than 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.

2.  The veteran's service-connected bilateral hearing loss is 
manifested by Level I hearing acuity in the right ear and 
left ear and does not demonstrate an exceptional pattern of 
hearing impairment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for a compensable rating for service-
connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.85, 4.86, Diagnostic 
Code 6100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In regard to VA's enhanced duty to notify under the VCAA, the 
Board notes that in correspondence dated in January 2003, the 
RO advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the PTSD claim, including 
which portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  The veteran was 
also provided with the requisite notice with respect to the 
disability-evaluation and effective-date elements of his 
increased rating claims in the 90-day notice of certification 
letter dated in January 2007.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The veteran was not specifically advised of the delegation of 
responsibility of duties between VA and the veteran with 
respect to the hearing loss claim in the January 2003 VCAA 
notice, but the Board does not find that he was prejudiced by 
this omission.  In another letter dated in June 2004, the RO 
advised the veteran that he would be scheduled for an 
examination to assess the current severity of his disability 
and that it was his responsibility to report for the 
scheduled examination.  The veteran reported for the 
audiological examination conducted in July 2004.  As such, 
the veteran was not prejudiced by the procedural error.  

The Board acknowledges that the January 2003 VCAA notice and 
January 2007 letter contained no specific request for the 
veteran to provide any evidence in the veteran's possession 
that pertained to the claims or something to the effect that 
the veteran give VA everything he had that pertained to his 
claims.  38 C.F.R. § 3.159(b)(1) (2006).  A complying notice, 
however, need not necessarily use the exact language of the 
regulation so long as that notice properly conveys to a 
claimant the essence of the regulation.  The RO asked the 
veteran for all the information and evidence necessary to 
substantiate his claims-that is, evidence of the type that 
should be considered by VA in assessing his claims.  A 
generalized request for any other evidence pertaining to the 
claims would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, that the omission of the request 
for "any evidence in the claimant's possession that pertains 
to the claim" in the notice did not harm the veteran, and 
that it would be legally proper to render a decision in the 
case without further notice under the regulation. 

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction decision 
on the claim.  In the instant appeal, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran in January 2007 was not given prior to the first 
RO adjudication of the claims, he was provided an additional 
90 days within which to submit additional evidence concerning 
his appeal.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the claims would not be 
prejudicial error to the veteran.  

The Board further observes that the RO provided the veteran 
with a copy of the August 2003 rating decision, April 2004 
statement of the case (SOC), August 2004 rating decision, 
August 2004 supplemental statement of the case (SSOC), and 
April 2006 SSOC, which included a discussion of the facts of 
the claims, notification of the bases of the decisions, and a 
summary of the evidence used to reach the decisions.  The SOC 
and SSOCs provided the veteran with notice of all the laws 
and regulations pertinent to his claims, including the law 
and implementing regulations of the VCAA.  

The Board concludes that there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained VA treatment records and afforded the veteran 
appropriate VA examinations.  The veteran failed to respond 
to an April 2006 RO request for him to complete and sign an 
authorization and consent form (VA Form 21-4142) to enable 
the RO to obtain records from the Vet Center.  The veteran 
has not made the RO or the Board aware of any other evidence 
relevant to his appeal that needs to be obtained.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Accordingly, the Board will proceed with appellate 
review.     

Increased Rating for PTSD 

In a June 1995 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating under 
Diagnostic Code 9411, effective from May 13, 1994.  In the 
instant appeal, in an August 2004 DRO decision, the RO 
granted an increased disability rating of 50 percent, 
effective from February 12, 2002 (the date of the claim for 
increase).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006), which provides that a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. Id.

The Global Assessment of Functioning (GAF) score is based on 
a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed.), p.32.).  

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  

The veteran underwent VA PTSD examinations in April 2003 and 
August 2004 and VA treatment records are significant for 
reports on psychiatric evaluations conducted in December 2003 
and November 2004.  The examination reports show that the 
veteran's PTSD is in part productive of nightmares, sleep 
disturbances, intrusive thoughts and memories, avoidance of 
trauma related stimuli, hypervigilance, mood lability, anger, 
irritability, forgetfulness of appointments, and depression.  
The foregoing symptoms more nearly approximate the criteria 
associated with the currently assigned 50 percent rating and 
lesser included disability ratings under the General Rating 
Formula for Mental Disorders. 

In addition, the veteran's PTSD symptoms also impact his 
relationships.  The examination reports describe that the 
veteran has significant relationship problems with his live-
in girlfriend of over 11 years and that he has difficulties 
on the job.  Difficulty in establishing and maintaining 
effective relationships is contemplated in the currently 
assigned rating, and the evidence fails to show that the 
veteran is completely unable to establish and maintain 
effective relationships.  Rather, the December 2003 examiner 
reported that the veteran described his relationship with his 
children as "good," and the veteran described the 
relationship as "alright," according to the August 2004 VA 
examiner.  The veteran has indicated that he engages in 
isolative behavior, but he nevertheless reportedly retains a 
few friends.  VA treatment records also show that the veteran 
reported in December 2003 that he spent time with his brother 
and renewed contact with an estranged sister.  Finally, the 
veteran retains employment with VA, and the August 2004 VA 
examiner indicated that the veteran was able to meet work 
demands and responsibilities.   

The veteran reported on a past history of suicide attempt to 
the December 2003 examiner, but in connection with drug and 
alcohol use.  The examination reports and VA treatment 
records show that the veteran denied current suicidal 
ideations.  The veteran has also denied that he engaged in 
obsessive or ritualistic behavior that interfered with 
routine activities.  At no examination was the veteran's 
speech described as illogical, obscure, or irrelevant, and 
his judgment was deemed intact coupled with no demonstrated 
impairment in his thought process.  The veteran denied that 
he experienced panic attacks, and the examiners often 
described his depression as mild in severity.  He maintains 
the ability to function independently, appropriately, and 
effectively, as he retains employment and the ability to 
maintain the activities of daily living.  The examination 
reports further show that the veteran does not have spatial 
disorientation having presented at each exam alert and 
oriented to person, place, and time.  The veteran also does 
not routinely neglect his personal appearance and hygiene 
according to descriptions from the examiners.  The veteran 
indicates that he gets stressed out at work and at his 
supervisor, but reduced reliability and productivity due to 
his symptoms is contemplated in the currently assigned 
disability rating.  Moreover, as previously noted, he is able 
to meet work demands and responsibilities.   

The August 2004 VA examiner noted that the veteran had an 
impaired impulse control because he frequently acted out and 
he had problems with violence and aggression.  The veteran 
has also reported thoughts of hurting his girlfriend and that 
his girlfriend as well has threatened to kill him.  His 
treating physicians, however, have noted that the veteran 
does not present a danger to himself or others.  In any 
event, despite indications of the presence of an impaired 
impulse control, the overwhelming majority of the veteran's 
symptoms more nearly approximate the criteria associated with 
the currently assigned disability rating.

The examination reports and VA treatment records show that 
the veteran has been assigned GAF scores of 53, 55, and 54 in 
2003, and 70, 48, and 55 in 2004.  The majority of the scores 
are reflective of moderate impairment.  Therefore, based on 
all of the foregoing, the Board finds that the occupational 
and social impairment from the veteran's PTSD more nearly 
approximates the occupational and social impairment with 
reduced reliability and productivity contemplated by the 
currently assigned 50 percent disability rating.

Increased Rating for Bilateral Hearing Loss

In a January 1972 rating decision, the RO granted service 
connection for hypacusis with neurosensory bilateral hearing 
loss and assigned a noncompensable evaluation effective from 
September 8, 1971, the day following the veteran's discharge 
from service.  The disability is rated based on the level of 
hearing impairment.  The veteran filed the instant claim for 
an increased rating in February 2002.  



The July 2004 VA audiological examination report shows that 
audiometric testing indicated that the veteran exhibited 
puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
10
10
20
35
19
LEFT
20
15
55
85
44

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 94 percent in the left ear.   

Hearing loss is evaluated under the provisions of 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100, Tables VI, VIA, VII of 
VA's rating schedule.  At the July 2004 VA audiological 
examination, the veteran demonstrated Level I hearing acuity 
in the right ear (puretone threshold average 19, speech 
discrimination score 94%) and Level I hearing acuity in the 
left ear (puretone threshold average 44, speech 
discrimination score 94%).  38 C.F.R. § 4.85, Diagnostic Code 
6100, Table VI (2006).  The percentage evaluation derived 
from Table VII of 38 C.F.R. § 4.85, based on the foregoing 
hearing levels demonstrated on audiological examination is 0.  
Accordingly, the veteran's bilateral hearing impairment 
warrants the currently assigned noncompensable evaluation 
under the provisions of 38 C.F.R. § 4.85 (2006).  

The veteran's bilateral hearing loss also does not 
demonstrate the exceptional patterns of hearing impairment 
described under the provisions of 38 C.F.R. § 4.86 (2006).  
The audiological examination report shows that the puretone 
thresholds at each of the four specified frequencies were not 
all 55 decibels or more in the right and left ears.  38 
C.F.R. § 4.86(a) (2006).  Additionally, the puretone 
thresholds were not 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz in the right and left ears.  
38 C.F.R. § 4.86(b) (2006).  

Accordingly, the Board finds that the veteran's bilateral 
hearing loss more closely approximates the criteria for the 
currently assigned noncompensable rating under 38 C.F.R. § 
4.85, Diagnostic Code 6100 (2006).  

Extraschedular Rating

An increased rating may also be granted on an extraschedular 
basis when it is demonstrated that the particular disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2006).  The Board finds 
no evidence that the veteran's PTSD and bilateral hearing 
loss presented such an unusual or exceptional disability 
picture at any time so as to require consideration of an 
extraschedular evaluation pursuant to the provisions of 38 
C.F.R.                    § 3.321(b)(1) (2006).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155 (West 2002).  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2006).  
Consequently, the Board concludes that referral of this case 
for consideration of an extraschedular rating is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

As the preponderance of the evidence is against the claims, 
the "benefit of the doubt" doctrine is not applicable, and 
the claims must be denied.  38 U.S.C.A. 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

	(CONTINUED ON NEXT PAGE)





ORDER

An increased rating in excess of 50 percent for service-
connected PTSD is denied. 

A compensable rating for service-connected bilateral hearing 
loss is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


